Exhibit 10.4

LOCK-UP AND LIQUIDATED DAMAGES AGREEMENT

THIS LOCK-UP AND LIQUIDATED DAMAGES AGREEMENT (this “Agreement”), dated as of
December 23, 2015, to be effective as of the Closing, is made by and among
Colony Financial, Inc., a Maryland corporation (“CFI”), Colony Capital, LLC, a
Delaware limited liability company (“CC”), CFI RE Masterco LLC, a Delaware
limited liability company and wholly-owned subsidiary of CFI (the “OP”), and
Thomas J. Barrack, Jr. (“Barrack”). Any capitalized term that is used but not
otherwise defined in this Agreement shall have the meaning set forth in the
Contribution Agreement (as defined below).

WHEREAS, CFI, CC, Colony Capital Holdings, LLC, a Delaware limited liability
company (“CC Holdings”), Colony Capital OP Subsidiary, LLC, a Delaware limited
liability company (“NewCo”), CCH Management Partners I, LLC (“CCH”), FHB Holding
LLC, a Delaware limited liability company, Richard B. Saltzman and the OP have
entered into that certain Contribution and Implementation Agreement, dated as of
December 23, 2014 (the “Contribution Agreement”), pursuant to which, among other
things, CC Holdings, CC and CCH will contribute to the OP and the OP will
acquire from CC Holdings, CC and CCH the membership interests in NewCo held by
CC Holdings, CC and CCH (which constitute all of the membership interests of
NewCo);

WHEREAS, pursuant to the Contribution Agreement (i) the OP will issue New Units
to CC (the “Closing New Units”) equal to the CC Closing Unit Consideration and
(ii) the OP may issue additional New Units to CC following the Closing in
respect of the Contingent Consideration (if any, the “Contingent Consideration
New Units”). For purposes of this Agreement, the Closing New Units and the
Contingent Consideration New Units, if any, are referred to as the “Initial CC
New Units”); and

WHEREAS, Barrack is the managing member of, and directly or indirectly owns all
of the Class A Units of CC Holdings, which is the holder of all of the equity
interests of CC, and therefore Barrack has and will continue to have the ability
to direct and control actions taken by or on behalf of CC.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. TERMS AND CONDITIONS OF THE CC NEW UNITS.

(a) CC New Units. Prior to the date hereof CCH has issued, and after the date
hereof and before the Closing Date, CCH intends to issue, to employees of CC and
its Subsidiaries (or investment vehicles established for the benefit of
employees of CC and its Subsidiaries) membership interests in CCH and to
allocate the economic benefit of a percentage of the Initial CC New Units (not
to exceed in the aggregate 31.8% of the Initial CC New Units) (the “Allocated
Units”) to such employees and/or investment vehicles. All of the Allocated Units
will be subject to lock-up provisions as least as favorable to CFI as the
Employee Restrictions (as defined below), which lock up provisions will not
lapse on a schedule more quickly than on a ratable basis on each of the first
three anniversaries of the Closing Date.



--------------------------------------------------------------------------------

The Allocated Units with respect to membership interests or economic benefits
allocated issued after the date hereof will be subject to ratable vesting over
at least three years based on continued employment with CFI or CCH and their
respective subsidiaries or managed funds or portfolio companies. The Initial CC
New Units other than those that are identified as Allocated Units as of the
Closing Date, but including such Allocated Units that Barrack subsequently
becomes the sole beneficial owner, shall constitute “CC New Units” for purposes
of this Agreement. For purposes of clarification, the CC New Units do not
include any New Shares received by Saltzman under the Saltzman Share Transfer
Agreement or the New Shares retained or sold by CC under the Saltzman Share
Transfer Agreement under the Contribution Agreement in respect of payment of tax
obligations of Saltzman or the New Units received by Saltzman under the
Contribution Agreement.

(a) Fully Vested. The CC New Units shall be fully vested as of the date on which
they are issued to CC (as applicable, the “Date of Issuance”).

(b) Rights as Unitholder. Except as otherwise set forth in this Agreement in
respect of the “Transfer Restrictions” and the “Liquidated Damages Payment”
(each as defined below), CC shall have all the rights of a unitholder with
respect to the CC New Units, including the right to receive any distributions
paid to or made with respect to the CC New Units.

(c) Legend on Certificates. Any certificates evidencing the Restricted CC New
Units (as defined below) shall bear such legends reflecting the Transfer
Restrictions as CFI may determine in its sole discretion to be necessary or
appropriate; provided, that, in no event shall any such legend be included on
any CC New Units once such CC New Units cease to be Restricted CC New Units.

 

2. RESTRICTIONS ON TRANSFER OF THE CC NEW UNITS.

(a) Temporary Transfer Restrictions. Except as otherwise expressly permitted by
this Agreement, Barrack shall not, and shall cause CC not to, offer, pledge,
encumber, hypothecate, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly (subject to Section 2(d) below, each, a “Transfer”) any of the CC New
Units (the “Transfer Restrictions”). The CC New Units subject to the Transfer
Restrictions shall be referred to herein as the “Restricted CC New Units” and
shall no longer be Restricted CC New Units from and after the applicable
Restriction Lapse Date.

(b) Exceptions to Transfer Restrictions. Notwithstanding anything set forth in
Section 2(a) to the contrary:

(i) On each of the first five anniversaries of the Closing Date (each a
“Restriction Lapse Date”), the Transfer Restrictions relating to the number of
Restricted CC New Units set forth below shall lapse, such that all of the CC New
Units shall be free of any and all Transfer Restrictions and shall no longer be
Restricted CC New Units as of the fifth anniversary of the Closing Date:

(A) on the first anniversary of the Closing Date, 20% of the remaining
Restricted CC New Units;

 

2



--------------------------------------------------------------------------------

(B) on the second anniversary of the Closing Date, 25% of the remaining
Restricted CC New Units;

(C) on the third anniversary of the Closing Date, 33 1/3% of the remaining
Restricted CC New Units;

(D) on the fourth anniversary of the Closing Date, 50% of the remaining
Restricted CC New Units;

(E) on the fifth anniversary of the Closing Date, 100% of the remaining
Restricted CC New Units.

In addition, the Transfer Restrictions shall be removed from all remaining
Restricted CC New Units upon Barrack’s death. No Transfer Restrictions shall be
applicable to any Restricted CC New Units or any shares of CFI Common Stock into
which such Restricted CC New Units are exchanged from and after the applicable
Restriction Lapse Date. For purposes of computing the remaining Restricted CC
New Units as of any particular date, (x) Restricted CC New Units subject to
Transfers described in clause (1) of Section 2(b)(ii) below shall be deemed to
be remaining Restricted CC New Units so long as record ownership remains with
CC, and (y) Restricted CC New Units subject to Transfers described in clause
(3) and (7) of Section 2(b)(ii) shall be deemed to be remaining Restricted CC
New Units until such time (if any) they are the subject of a subsequent Transfer
other than as described in clause (3) and (7) of Section 2(b)(ii).

(ii) Barrack, CC and any vehicle through which Barrack or CC then indirectly
holds Restricted CC New Units may effectuate any or all of the following
Transfers of Restricted CC New Units; provided, that, in the case of Transfers
described in clauses (1) through (3) and (7), (A) the applicable transferee
agrees in writing to be bound by the restrictions set forth herein and (B) the
Transfer Restrictions with respect to the applicable Restricted CC New Units
Transferred thereby shall continue to lapse on a ratable basis on each
Restriction Lapse Date as if still held by CC; provided, further, that in the
case of Transfers described in clause (6), the Transferred New Units are subject
to vesting (conditioned on continued employment in good standing) on a ratable
basis on each of the first three anniversaries of the Transfer (or later) and
such other restrictions as CC and/or CCH may determine, and the applicable
transferee agrees in writing to be bound by the restrictions on Transfer
provided for in an employee lock-up agreement in a form mutually agreed by CC
and CFI prior to the Closing Date, that in any event will lapse on a ratable
basis on each of the first three anniversaries of the Closing Date as if such
Transfer occurred at such time (the “Employee Restrictions”); and provided,
further, that no Restricted CC New Units may be Transferred pursuant to clauses
(1), (2), (6), or (9) of this Section 2(b)(ii) if following such Transfer,
Barrack would have sole direct or indirect beneficial ownership of a number of
New Units less than that number of Eligible New Units that would be included in
a Liquidated Damages Payment that became payable as of the date of such
Transfer:

(1) the Transfer of Restricted CC New Units in an aggregate amount up to that
number which is equal to 50% of the total number of CC New Units issued to CC as
collateral for any loan; provided, that, such Transfer is a bona fide pledge of
the Restricted CC New Units to a Person that is not an Affiliate of the
transferor;

 

3



--------------------------------------------------------------------------------

(2) the Transfer of Restricted CC New Units in an aggregate amount up to that
number which is equal to 20% of the total number of CC New Units issued to CC as
a bona fide gift or gifts;

(3) the Transfer of some or all of the Restricted CC New Units to any trust,
partnership, corporation or limited liability company established and held for
the direct or indirect benefit of Barrack or his family members (an “Estate
Planning Vehicle”), provided that any such Transfer shall not involve a
disposition for value other than equity interests in any such trust,
partnership, corporation or limited liability company;

(4) the Transfer of some or all of the Restricted CC New Units to CFI to satisfy
any indemnification obligations of CC as contemplated by the Contribution
Agreement;

(5) the Transfer of some or all of the Restricted CC New Units as required by
applicable Law or order;

(6) the Transfer of some of the Restricted CC New Units held as of the Closing
Date to CCH Management Partners II, LLC to or for the benefit of past or present
members of management or other past or present employees of CFI or CC or their
respective Affiliates (other than Saltzman), in each case subject to the
Employee Restrictions;

(7) the Transfer of some or all of the Restricted CC New Units to a nominee or
custodian of a person or entity to whom a disposition or Transfer would be
permitted under this Agreement;

(8) the Transfer of some or all of the Restricted CC New Units as provided for
in Section 3 below; and

(9) the Transfer of a number of Restricted CC New Units as is reasonably
determined by CC’s accounting firm in good faith to be sufficient to realize an
amount of cash on an after-tax basis equal to any and all taxes that apply to
the issuance or vesting of the Restricted CC New Units.

(c) Ownership of Restricted CC New Units. Effective as of the Date of Issuance
and except for any Transfers permitted by Section 2(b)(ii), CC will hold the
Restricted CC New Units, free and clear of all liens, encumbrances, and claims
created or caused by Barrack or CC, at all times during the period that the
Transfer Restrictions apply to such Restricted CC New Units. Without limiting
the foregoing, effective as of the Date of Issuance and except for any Transfers
permitted by Section 2(b)(ii), Barrack shall maintain sole direct or indirect
beneficial ownership of all Restricted CC New Units, free and clear of all
liens, encumbrances, and claims created or caused by Barrack or CC, at all times
during the period that the Transfer Restrictions apply to such Restricted CC New
Units (it being understood that “beneficial ownership” refers to ownership of
all pecuniary and non-pecuniary rights, privileges, liabilities and obligations,
and in particular shall not be limited to the meaning of “beneficial ownership”
for purposes of Section 13(d) of the Securities Exchange Act of 1934). Without
limiting the foregoing, until the fifth anniversary of the Closing Date, Barrack
shall maintain sole direct or indirect beneficial ownership, free and clear of
all liens, encumbrances, and claims created or caused by Barrack or CC, of a
number of New Units equal to or greater than that number of Eligible New Units
that would be included in a Liquidated Damages Payment that became payable as of
the date of determination.

(d) Transfers of Equity Interests in CC Holdings and its Subsidiaries. For
purposes of clarification, the transfer or issuance of equity interests in CC
Holdings or any of its subsidiaries (including CC) will not constitute a
Transfer of any Restricted CC New Units owned by CC Holdings or any such
subsidiaries if following such Transfer Barrack and CC continue to comply with
   Section 2(c).

 

4



--------------------------------------------------------------------------------

3. LIQUIDATED DAMAGES.

(a) If Barrack (i) violates or fails to perform his obligations under the
Non-Competition Covenant contained in Section 1(i) or 1(ii) of Exhibit A hereto,
as modified by the proviso in Section 1 of Exhibit A, or (ii) otherwise violates
or fails to perform his obligations under the Non-Competition Covenant in any
manner that results in material economic harm to CFI and its Affiliates (taken
as a whole), in each case during the “Restricted Period” (as defined in Exhibit
A hereto), and fails to cure and cease such violation within 60 days (which
shall be extended to 90 days in the case of a violation that is susceptible to
cure and such cure is being pursued in good faith by Barrack) after the date on
which CFI gives written notice to him of such violation (a “Non-Competition
Violation”, and the date of such notice of violation, the “Date of the
Non-Competition Violation”), then Barrack shall, or shall cause CC to, promptly
remit to the OP a number of Closing New Units (the “Liquidated Damages
Payment”), as liquidated damages in respect of such violation and without
respect to the damages actually incurred by CFI or its Affiliates as a result of
such violation, determined as follows:

(i) If the Date of the Non-Competition Violation occurs on or prior to the first
anniversary of the Closing Date, the Eligible New Units;

(ii) If the Date of the Non-Competition Violation occurs after the first
anniversary of the Closing Date but on or prior to the second anniversary of the
Closing Date, 80% of the Eligible New Units (rounded to the nearest whole
number);

(iii) If the Date of the Non-Competition Violation occurs after the second
anniversary of the Closing Date but on or prior to the third anniversary of the
Closing Date, 60% of the Eligible New Units (rounded to the nearest whole
number);

(iv) If the Date of the Non-Competition Violation occurs after the third
anniversary of the Closing Date but on or prior to the fourth anniversary of the
Closing Date, 40% of the Eligible New Units (rounded to the nearest whole
number);

(v) If the Date of the Non-Competition Violation occurs after the fourth
anniversary of the Closing Date but on or prior to the fifth anniversary of the
Closing Date, 20% of the Eligible New Units (rounded to the nearest whole
number); and

(vi) If the Date of the Non-Competition Violation occurs after the fifth
anniversary of the Closing Date, zero Eligible New Units.

 

5



--------------------------------------------------------------------------------

For purposes of this Agreement, the term “Eligible New Units” shall equal a
number of New Units equal to (i) a fraction, the numerator of which is (A) the
CC Consideration and the denominator of which is (B) the sum of the CC
Consideration and the Saltzman Consideration, multiplied by (ii) $250,000,000
divided by (ii) the Reference CFI Stock Price. “CC Consideration” means (A) the
number of New Units received by CC under the Contribution Agreement plus (B) the
difference between (x) the number of OP Common Units received by CC pursuant to
Section 3.5(h) minus (y) the Contingent Consideration Saltzman Shares (as
defined in the Saltzman Share Transfer Agreement), in each case (A) and
(B) multiplied by the Reference CFI Common Stock Price. “Saltzman Consideration”
means the sum of (i) (A) the number of New Shares received by Saltzman under the
Saltzman Share Transfer Agreement plus (B) the number of Contingent
Consideration Saltzman Shares received by Saltzman under the Saltzman Share
Transfer Agreement plus (C) the number of New Shares retained or sold by CC
under the Saltzman Share Transfer Agreement or CFI under the Contribution
Agreement, as applicable, in respect of payment of tax obligations of Saltzman
plus (D) the number of New Units received by Saltzman under the Contribution
Agreement, in each of case (A), (B), (C) and (D), multiplied by the Reference
CFI Common Stock Price plus (ii) any amounts (if any) actually distributed to
Saltzman with respect to class C Units in CCH.

(b) If an executive officer or member of the board of directors of CFI (other
than Barrack) becomes aware of a Non-Competition Violation and fails to give a
written notice of violation to Barrack within 60 days after becoming so aware
then CFI shall have no further right to assert a claim or entitlement to the
Liquidated Damages Payment with respect to such Non-Competition Violation.

(c) Once the Liquidated Damages Payment as provided for in Section 3(a) above
has been paid in full, no further Liquidated Damages Payment shall be payable
pursuant to this Agreement.

(d) The Liquidated Damages Payment provided for in Section 3(a) above, shall be
CFI’s sole remedy (other than specific performance as provided for in the
Restrictive Covenant Agreement by and between Barrack and CFI, effective as of
the Closing Date (the “Restrictive Covenant Agreement”)) for breach of the
Non-Competition Covenant and Section 3 of the Restrictive Covenant Agreement and
the entire economic obligation of Barrack or CC for any such breach.

 

4. MISCELLANEOUS PROVISIONS.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
entered into and to be performed entirely within such state.

(b) Entire Agreement. This Agreement, together with Exhibit A hereto and the
documents referred to herein, constitutes and expresses the whole agreement of
the parties hereto with reference to any of the matters or things herein
provided for or herein before discussed or mentioned with reference to the terms
and conditions of the CC New Units, and it cancels and replaces any and all
prior understandings, agreements and term sheets between the parties with
respect thereto. All promises, representations, collateral agreements and
understandings not expressly incorporated in this Agreement are hereby
superseded by this Agreement.

 

6



--------------------------------------------------------------------------------

(c) Notices. All notices, requests, demands and other communications required or
permitted hereunder must be made in writing and will be deemed to have been duly
given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the fourth day after mailing or the date of the return
receipt acknowledgment, if mailed, postage prepaid, by certified or registered
mail, return receipt requested; (c) on the date of transmission, if sent by
facsimile; or (d) on the date of requested delivery if sent by a recognized
overnight courier:

 

If to CFI or OP:    Colony Financial, Inc.    2450 Broadway, 6th Floor   

Santa Monica, CA 90404

Attention: General Counsel

If to CC or Barrack:    Colony Capital, LLC    2450 Broadway, 6th Floor   

Santa Monica, CA 90404

Attention: Director – Legal

With a copy to:    Akin Gump Strauss Hauer & Feld LLP    2029 Century Park East
  

Suite 2400

Los Angeles, CA 90067-3010

   Attention: Hushmand Sohaili    Katzke & Morgenbesser LLP    1345 Avenue of
the Americas, 31st Floor    New York, NY 10105    Attention: Michael S. Katzke

or to such other address as is provided by a party to the others from time to
time.

(d) Survival. Except as otherwise expressly set forth in this Agreement, the
representations, warranties and covenants of Barrack and CC contained in this
Agreement will survive any termination of Barrack’s employment with CFI and its
Affiliates through and until the expiration of the Restricted Period.

(e) Amendment; Waiver; Termination. No provision of this Agreement may be
amended, modified, waived or discharged unless such amendment, modification,
waiver or discharge is agreed to in writing and signed by all of the parties
hereto. No waiver by any party hereto at any time of any breach by any other
party hereto of compliance with any condition or provision of this Agreement to
be performed by any such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. This Agreement and the transactions contemplated herein shall terminate
automatically without any further action by any party upon the termination of
the Contribution Agreement.

 

7



--------------------------------------------------------------------------------

(f) Severability. If any term of provision hereof is determined to be invalid or
unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) to the extent permitted
by applicable Law, the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.

(g) Arbitration. Except as otherwise set forth in the Restrictive Covenant
Agreement, any dispute or controversy arising under or in connection with this
Agreement that cannot be mutually resolved by the parties hereto shall be
settled exclusively by arbitration in Santa Monica, California before a panel of
three neutral arbitrators, each of whom shall be selected jointly by the
parties, or, if the parties cannot agree on the selection of the arbitrators, as
selected by the American Arbitration Association. The commercial arbitration
rules of the American Arbitration Association (the “AAA Rules”) shall govern any
arbitration between the parties, except that the following provisions are
included in the parties’ agreement to arbitrate and override any contrary
provisions in the AAA Rules:

(i) The agreement to arbitrate and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of
California, without regard to conflict or choice of law rules;

(ii) The California Arbitration Act shall govern the arbitration, the agreement
to arbitrate, and any proceedings to enforce, confirm, modify or vacate the
award;

(iii) The arbitrators shall apply California law;

(iv) Any petition or motion to modify or vacate the award shall be filed in a
Superior Court in California (the “Court”);

(v) The award shall be written, reasoned, and shall include findings of fact as
to all factual issues and conclusions of law as to all legal issues;

(vi) Either party may seek a de novo review by the Court of the conclusions of
law included in the award and any petition or motion to enforce, confirm, modify
or vacate the award; and

(vii) The arbitration shall be confidential. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.

The parties hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
Each party shall bear its own legal fees and out-of-pocket expenses incurred in
any arbitration hereunder and the parties shall share equally all expenses of
the arbitrators.

(i) Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

8



--------------------------------------------------------------------------------

(j) Construction. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

(k) Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same document.

(l) Taxes. Notwithstanding any other provision of this Agreement, no particular
Tax result is guaranteed for Barrack or CC with respect to any payment provided
hereunder, and Barrack and CC shall be responsible for any Taxes imposed with
respect to any such payment.

[remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

COLONY FINANCIAL, INC. By:  

/s/ John L. Steffins

Name:   John L. Steffins Title:   Chairman of the Special Committee COLONY
CAPITAL, LLC By:  

/s/ Mark M. Hedstrom

Name:   Mark M. Hedstrom Title:   Vice President CFI RE MASTERCO, LLC By:  

/s/ Mark M. Hedstrom

Name:   Mark M. Hedstrom Title:   Vice President THOMAS J. BARRACK, JR. By:  

/s/ Thomas J. Barrack, Jr.

  Thomas J. Barrack, Jr.

[Signature Page to Lock-Up and Liquidated Damages Agreement]



--------------------------------------------------------------------------------

Exhibit A

Non-Competition Covenant

WHEREAS, Barrack (i) is a substantial beneficial holder of equity interests in
CC and its Affiliates, (ii) has been actively involved in the management of the
business of CC and has thereby acquired significant experience, skill, and
confidential and proprietary information relating to the business and operation
of CC and (iii) in the course of his participation in the business of CC, has
also developed on behalf of CC significant goodwill that is now a significant
part of the value of CC;

WHEREAS, CFI, on behalf of itself and its Subsidiaries (which, for the avoidance
of doubt, on and after the Effective Date include NewCo and its Subsidiaries)
(collectively, the “Company”) desires to protect its investment in the assets,
businesses and goodwill of CC to be acquired as part of the Contribution and,
accordingly, as a material condition to its willingness to enter into the
Contribution Agreement and consummate the Contribution, has required that
Barrack agree to limit certain activities by Barrack (as contemplated hereby)
that would compete with or otherwise harm such assets, businesses or goodwill;

WHEREAS, as part of the consideration and inducement to CFI to enter into the
Contribution Agreement and acquire such assets, businesses and goodwill, Barrack
is willing to agree to enter into this Non-Competition Covenant and abide by
such restrictions; and

WHEREAS, the parties intend this Non-Competition Covenant to be in compliance
with California Business and Professions Code Section 16601 (“BPC
Section 16601”) to the extent that it is applicable, and further intend for it
to be fully enforceable under any applicable Law.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to the Non-Competition Covenant hereby agree as follows:

1. Non-Competition. Barrack shall not, during the Restricted Period, directly or
indirectly, in any manner within the Restricted Territory: (i) engage in the
Business (other than through the CFI and its Affiliates); (ii) render any
services as an employee, officer, director or consultant to any Person (other
than the CFI and its Subsidiaries) engaged in the Business; or (iii) make an
investment in a Person engaged in the Business as a partner, shareholder,
principal, member or other owner of equity interests (or securities convertible
into or exercisable for, equity interests); provided, however, nothing contained
in this Agreement shall restrict Barrack from (x) engaging in any activity that
he determines in good faith is in furtherance of the interests of CFI and its
Subsidiaries in the performance of his duties for CFI and its Subsidiaries
and/or (y) engaging in any Permitted Activity.

2. Permitted Activities. Notwithstanding anything set forth herein to the
contrary, nothing contained herein shall prohibit Barrack from:

(a) engaging in the Personal Activities (as defined in the Employment
Agreement);



--------------------------------------------------------------------------------

(b) engaging in or seeking to engage in any “Applicable Opportunity” (as defined
in and determined in accordance with Schedule 1 to Exhibit A hereto); provided
that (x) engaging in or seeking to engage in any such Applicable Opportunity
shall not cause Barrack to be in violation of any provision in the Employment
Agreement (including without limitation Section 2(b)), and (y) with respect to
any Applicable Opportunity, any follow-on investment or investments made to
refinance the Applicable Opportunity will be required to be submitted to the
Conflicts Committee if the business of the Limited Applicable Opportunity has
expanded to include additional lines of business within the Business or
additional jurisdictions within the Restricted Territories than that which was
originally described in the initial submission to the Conflicts Committee;

(c) owning, directly or indirectly, solely as an investment, securities of any
such Person which are traded on any national securities exchange or NASDAQ if
Barrack (A) is not a controlling person of, or a member of a group which
controls, such Person; and (B) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such Person;

(d) managing any capital accounts, or exercising any of the rights and
obligations of the general partner, of the upper-tier general partners with
respect to the Subject Funds, or any CC Retained Assets or CC Retained
Liabilities of CC Parties following the Effective Date;

(e) taking any actions with respect to (x) investments made (or legally
committed to be made) on or prior to the date hereof (including investments in
Colony AH Member LLC and its subsidiaries, SONIFI Solutions, Inc., and Miramax
FilmsLH-COL Participants, LLC or any other Affiliate of CC that is organized to
acquire or invest in Lending Home Corporation and FYH-Bar Holdings, LLC or any
other Affiliate of CC that holds an investment in Adaptive Studios) or
(y) follow-on investments to the investments described in clause (x) that are
not real estate-related or the sourcing of investments for the investments
described in clause (x) that are not real estate-related or (z) investments made
to refinance or restructure the investments described in clauses (x) and
(y) that are not real estate-related;

(f) making passive investments in private equity funds, mutual funds, hedge
funds and other managed accounts (provided that such funds or accounts do not
have a primary investment strategy, as set forth in the applicable fund’s or
account’s published statement of its primary investment strategy, of investments
in real estate-related debt and equity investments);

(g) making any passive investment (or group of related passive investments) of
less than $20 million in private equity funds, mutual funds, hedge funds and
other managed accounts that have a primary investment strategy, as set forth in
the applicable fund’s or account’s published statement of its primary investment
strategy, of investments in real estate-related debt and equity investments;

(h) making investments in private companies that are (x) not engaged in the real
estate or hospitality industries, (y) do not predominantly make investments in
real estate-related debt and equity instruments and (z) do not make investments
similar to those made by CFI and the OP equal to the lesser of (x) 5% of the
outstanding equity securities of such private company and (y) $30 million per
company or group of affiliated companies operating as part of one business; or

(i) providing services to an entity engaged in the Business if Barrack’s
services are solely limited to a unit, division, or subsidiary of such entity
which does not engage in the Business and Barrack does not provide services
directly or indirectly to, or with respect to, the Business.



--------------------------------------------------------------------------------

3. Defined Terms. For purposes of this Exhibit A, the following terms have the
respective meanings set forth below:

(a) “Business” means (x) the business of acquiring, originating and managing
real estate-related debt and equity investments; provided, that, for purposes of
clarification, the Business shall not include debt or equity investments in
operating companies primarily engaged in businesses outside of the real estate
or hospitality industries even though such businesses may own or lease real
property and (y) any alternative asset management business (other than CC) in
which more than 25% of the total capital committed is third party capital from
passive investors (which term shall exclude natural persons who are partners or
employees of the business and are actively engaged in the management of the
business) that advises, manages or invests the assets of funds or related
investment vehicles or separate accounts.

(b) “Employment Agreement” means the Employment Agreement by and between Barrack
and CFI, dated as of December 23, 2014.

(c) “Person” means any individual, company, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

(d) “Restricted Period” means the period commencing on the Effective Date and
ending on the first anniversary of the termination of Barrack’s employment with
the Company; provided that the Restricted Period shall immediately cease if such
termination of employment is either by the Company without Cause (including due
to Non-Renewal by the Company) or by Barrack for Good Reason (in each case, such
capitalized term used herein as defined in the Employment Agreement).

(e) “Restricted Territory” means (i) any of Austria, Belgium, China, Czech
Republic, Denmark, England, Finland, France, Germany, Hungary, Ireland, Italy,
Japan, Monaco, Netherlands, Norway, Poland, Portugal, Scotland, South Korea,
Spain, Sweden, Switzerland, the United States, (ii) any state in the United
States and/or other country listed in clause (i), and (iii) any other
jurisdiction in which the Company or its subsidiaries engages in Business in any
material respect.

4. Reasonableness and Enforceability of Covenants.

(a) The recitals to this Non-Competition Covenant are incorporated herein by
this reference. The parties hereto acknowledge and agree with such recitals, and
further agree that the value of the consideration paid by CFI in connection with
the Contribution is substantial and



--------------------------------------------------------------------------------

that preservation of the confidential and proprietary information, goodwill,
stable workforce, and client and customer relations of the Company is a material
part of the consideration being provided in connection with the Contribution.

(b) The parties expressly agree that the character, duration and geographical
scope of this Non-Competition Covenant are reasonable in light of the
circumstances as they exist on the date upon which this Agreement has been
executed, including, but not limited to, Barrack’s material economic interest in
the Contribution, Barrack’s importance within the business to be contributed in
the Contribution, and Barrack’s position of confidence and trust as a
stockholder of CFI.

(c) Barrack acknowledges that, (i) in connection with the Contribution, the
Company will be vested with the goodwill of, and will directly or indirectly
carry on, the business of CC; (ii) the restrictive covenants and the other
agreements referenced herein (collectively, the “Restrictive Covenants”) are an
essential part of this Non-Competition Covenant and the Agreement, and the
contemplated Contribution; (iii) the contemplated Contribution is designed and
intended to qualify as a sale (or other disposition) by Barrack within the
meaning of BPC Section 16601 and (iv) the covenants contained in this
Non-Competition Covenant and the Agreement are intended to be and would be
enforceable under BPC Section 16601. Barrack and the Company agree not to
challenge the enforceability of the covenants (and the limitations and
qualifications included as part thereof) contained in this Non-Competition
Covenant and the Agreement.

(d) Barrack agrees to be bound by the Restrictive Covenants and the other
agreements referenced in the Agreement to the maximum extent permitted by Law,
it being the intent and spirit of the parties that the Restrictive Covenants and
the other agreements referenced herein shall be valid and enforceable in all
respects, and, subject to the terms and conditions of, and limitations and
qualifications included in, this Non-Competition Covenant and the Agreement.

5. Acknowledgements. Barrack acknowledges that (i) his work for the Company will
continue to give him access to the confidential affairs and proprietary
information of the Company; (ii) the agreements and covenants of Barrack
contained in this Non-Competition Agreement are essential to the business and
goodwill of the Company; and (iii) CFI would not have entered into the
Contribution Agreement or the Employment Agreement but for the covenants and
agreements set forth herein.

[Schedule 1 to Exhibit A follows on next page]



--------------------------------------------------------------------------------

Schedule 1 to Exhibit A

Applicable Opportunity

If Barrack seeks to pursue any investment or other opportunity that would
otherwise be prohibited by this Agreement, then the determination of whether
such investment or opportunity is an “Applicable Opportunity” shall be made as
follows:

(a) Barrack shall submit (along with all material documentation provided to
Barrack or otherwise then in Barrack’s possession with respect to such
Applicable Opportunity) in advance of him taking any action to engage in such
Applicable Opportunity to a committee of the Board comprised of independent
directors and established for the purpose of making the determinations set forth
in this Schedule 1 to Exhibit A (the “Conflicts Committee”).

(b) Within 10 Business Days after the date on which the investment or
opportunity is submitted by Barrack, the Conflicts Committee shall consider such
investment or opportunity.

(c) Within 20 Business Days after the date on which the investment or
opportunity is submitted by Barrack, the Conflicts Committee shall determine
that the investment or opportunity either:

(x) is outside the scope of the Business or is a Permitted Activity, and so
communicates such determination to Barrack in writing, in which case such
investment or opportunity shall be an Applicable Opportunity;

(y) is within the scope of the Business and is not a Permitted Activity, but is
not within the scope of the then-current business strategy of CFI and its
Subsidiaries, in which case such investment or opportunity shall be an
Applicable Opportunity; or

(z) is within the scope of Business, is not a Permitted Activity, and is within
the scope of the then-current business strategy of CFI and its subsidiaries, in
which case such investment or opportunity shall not be an Applicable Opportunity
unless the Conflicts Committee determines that Barrack may nevertheless engage
or seek to engage in such investment or opportunity in his personal capacity and
so communicates that determination in writing to Barrack (for the avoidance of
doubt, unless the Conflicts Committee communicates such determination to Barrack
in writing, such investment or opportunity shall not be a Permitted Activity);

provided that if Barrack does not receive notice from the Conflicts Committee
within 20 Business Days following the date on which the investment or
opportunity is submitted by Barrack, then such investment or opportunity shall
be an Applicable Opportunity. Once an investment or opportunity has been
determined to be an Applicable Opportunity in accordance with this Schedule 1 to
Exhibit A, CFI following such time shall have no recourse to prevent Barrack
from engaging in such Applicable Opportunity or to take the position that
engaging in such Applicable Opportunity is a violation of this Agreement, the
Restrictive Covenant Agreement or any agreement with respect to Fund Incentives
(as defined in the Employment Agreement).

[END OF AGREEMENT]